La Fetea, Ch. J.
These are motions to punish, respectively, Sigmund Nadler, the debtor, and Samuel Goldberg, a third party, in proceedings supplementary to execution, as and for a contempt of this court.
They were copartners under the firm name of Goldberg & Nadler when Nadler sold his interest to Goldberg, who continued the business under the same partnership name and style.
They claim this change in their partnership relationship took place some time prior to the service of orders for their respective examinations.
The creditor, however, contends the change was made in anticipation of the judgment herein, and that the testimony of both was willfully false. It remains, however, without direct contradiction, and is as consistent with truth as with falsity upon the record now before me. (Civ. Prac. Act, § 791; Moynihan v. Devaney, 90 Misc. 346; Bernheimer v. Kelleher, 31 id. 464; Matter of Ryan, 73 App. Div. 137; Matter of Silberman Dairy Co. v. Econopouly, 177 id. 97; Fromme v. Gray, 148 N. Y. 695; Becker v. Gerlich, 72 Misc. 157; Matter of Ferguson v. Perk, 138 id. 326; Riddle & Bullard Supp. Proc. [3d ed. 1894] § 5, pp. 156-164; Code Civ. Proc. [1848, J. Townshend] pp. 203,204, § 252.)
Both motions are denied.